United States Court of Appeals
                           For the Seventh Circuit
                           Chicago, Illinois 60604

                              October 15, 2002

                                   Before

                 Hon. RICHARD A. POSNER, Circuit Judge

                 Hon. FRANK H. EASTERBROOK, Circuit Judge

                 Hon. DIANE P. WOOD, Circuit Judge


STEVEN J. ALBRECHTSEN,                      ]   Appeals from the United
        Plaintiff-Appellee,                 ]   States District Court for
        Cross-Appellant,                    ]   the Western District of
                                            ]   Wisconsin.
Nos. 01-3577, 01-3791, and                  ]
     01-4197               v.               ]   No. 00 C 597
                                            ]
BOARD OF REGENTS OF THE UNIVERSITY          ]   John C. Shabaz, Judge.
OF WISCONSIN SYSTEM,                        ]
        Defendant-Appellant,                ]
        Cross-Appellee,                     ]
                and                         ]
                                            ]
H. GAYLON GREENHILL, et al.,                ]
        Defendants,                         ]
        Cross-Appellees.                    ]



      The opinion of this Court issued on October 15, 2002, is WITHDRAWN and
the judgment is VACATED.